8 F.3d 820
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard TOWNES, Jr., Petitioner-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent-Appellee.
No. 93-6122.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 20, 1993.Decided:  October 21, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.
Richard Townes, Jr., Appellant Pro Se.
Robert Quentin Harris, Assistant Attorney General, Richmond, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before PHILLIPS, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Richard Townes, Jr., seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Townes v. Murray, No. CA-92-312-2 (E.D. Va.  Jan. 13, 1993).  We deny Townes's request to certify questions to the Virginia Supreme Court.  We deny Townes's motion for oral argument and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED